Citation Nr: 0416170	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether a timely appeal as to the denial of a rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD) was perfected.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970, and from August 1984 to March 1988.     

This matter arises from a June 2000 rating decision in which 
the RO denied a rating in excess of 30 percent for the 
veteran's PTSD.  The veteran filed a notice of disagreement 
(NOD) in April 2001 and a statement of the case (SOC) was 
issued later that month.  

In January 2002, the RO determined that a timely Substantive 
Appeal had not been filed, and, hence, no appeal timely 
perfected, with respect to the issue on appeal.  A SOC, to 
this effect, was issued in February 2002.  


FINDINGS OF FACT

1.  By letter of June 20, 2000, the RO notified the veteran 
of the denial of a rating in excess of 30 percent for PTSD.  

2.  The veteran filed a NOD with the June 2000 denial by a 
statement received on April 19, 2001.  

3.  A SOC addressing the denied claim was issued on April 23, 
2001.
	
4.  No document was received within 60 days of the April 23, 
2001 SOC with respect to the veteran's claim that may be 
construed as either a Substantive Appeal or a request for an 
extension of time to file a Substantive Appeal on the issue 
addressed in the SOC.  





CONCLUSION OF LAW

In the absence of a timely-filed Substantive Appeal, the 
Board is without jurisdiction to consider, on the merits, the 
claim for a rating in excess of 30 percent for PTSD.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R.           § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. Where a veteran files a 
timely NOD but fails to timely file a Substantive Appeal, the 
appeal is untimely and must be dismissed.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As noted in the Introduction, by rating action of June 2000, 
the RO denied a rating in excess of 30 percent for PTSD.  The 
RO notified the veteran of this denial in correspondence 
dated June 20, 2000.  A NOD was received on April 19, 2001, 
and a SOC was issued on April 23, 2001, with a cover letter 
that clearly notified the veteran that he had to file a 
formal appeal (Substantive Appeal) to perfect his appeal; a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) was 
enclosed for this purpose.  However, the claims file contains 
no correspondence from either the veteran or his 
representative that may be construed as a timely Substantive 
Appeal as to the issue on appeal, or a timely request for an 
extension of time to file a Substantive Appeal.  

Pursuant to 38 CFR 20.302, the veteran had until June 22, 
2001 (60 days from the issuance of the SOC) to file a 
Substantive Appeal-in this case, such date is the later of 
the date of the expiration of one year from the notification 
of the denial of an increased rating, and 60 days from the 
issuance of the April 23, 2001 SOC on the issue of an 
increased rating.  While on January 3, 2002, the veteran 
filed a VA Form 9 with the RO addressing his claim for a 
rating in excess of 30 percent for PTSD, this document was 
received more than six months after the date for filing a 
timely Substantive Appeal had expired. 

The Board notes the veteran's allegation that, during his 
hospitalization at the Northampton VA Medical Center (VAMC) 
in Leeds, Massachusetts from April 23, 2001 to June 5, 2001, 
he submitted a VA Form 9 with respect the issue of an 
increased rating for PTSD, to a VA employee at Northampton 
VAMC whom the veteran has identified as a "VA outreach 
veterans service representative."  The Board points out, 
however, that even accepting the veteran's version of the 
facts as credible, the submission of a VA Form 9 to a VA 
employee at a VAMC would not meet the requirements for a 
timely-filed Substantive Appeal.  Under 38 C.F.R. § 20.300, a 
timely filed Substantive Appeal must be filed with the VA 
office from which the claimant received notification of the 
determination being appealed, unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  In this case, however, there is no 
evidence of record indicating that the veteran submitted a 
substantive appeal to the VA Regional Office (VARO) in 
Boston, the VA office from which he received notification of 
the determination being appealed, or that the applicable VA 
records were ever transferred to an office other than the 
Boston VARO.
Prior to the expiration of the one-year period for filing a 
timely Substantive Appeal on the increased rating issue, no 
document was filed by either the veteran or his 
representative that may be construed as a timely request for 
an extension of time to file a Substantive Appeal on that 
issue.  See 38 C.F.R. § 20.303.  While the version of 
38 C.F.R. § 20.302 in effect since October 3, 2001, includes 
a special provision for extending the time period for filing 
a Substantive Appeal when the veteran files additional 
evidence within one year of the date of the notification of 
the decision being appealed (see 38 C.F.R. § 20.302(b)), 
here, as no documentary evidence was received during the 
relevant time frame, that provision does not extend the time 
period for filing a Substantive Appeal on the issue in this 
case.  

The Board emphasizes that the veteran and his representative 
have been given sufficient opportunity to present evidence 
and/or argument on the timeliness question.  In January 2002, 
the RO notified the veteran and his representative of its 
determination that a review of the record indicated that a 
timely Substantive Appeal had not been filed with respect to 
the issue on appeal, and that, as a result, an appeal had not 
been perfected as to that issue.  Also in January 2002, the 
RO notified the veteran and his representative of the 
veteran's appellate rights with respect to the timeliness 
question.  A SOC on the timeliness question was issued in 
February 2002.  Both the veteran in a January 2002 statement 
submitted to the RO, and the veteran's representative in 
written argument dated March 2004, contended that the veteran 
submitted a substantive appeal to a VA employee at the 
Northampton VAMC within the requisite time period. However, 
taking into account these statements on the veteran's behalf, 
the Board finds that no argument or evidence has been 
presented that changes the basic facts outlined above, or 
establishes a legal exception to the time limits in which to 
timely perfect an appeal that are prescribed by statute and 
regulation.  

Under these circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal of the RO's 
June 2000 denial of an increased rating for PTSD.  As such, 
the Board does not have jurisdiction to review this claim, 
and, pursuant to the Board's authority under 38 U.S.C.A. § 
7105(d)(3), the claim must be denied on that basis.  

ORDER

As a timely appeal has not been perfected as to the denial of 
a rating in excess of 30 percent for PTSD, the appeal as to 
that issue is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



